December 15, 2017



                                                                         Supreme Court

                                                                         No. 2015-46-Appeal.
                                                                         (PC 09-1491)


                Sevan (Bjorklund) Cappuccilli          :

                               v.                      :

            David A. Carcieri, M.D., d/b/a Medical     :
            Office of David A. Carcieri, M.D. et al.




                        NOTICE: This opinion is subject to formal revision before
                        publication in the Rhode Island Reporter. Readers are requested to
                        notify the Opinion Analyst, Supreme Court of Rhode Island,
                        250 Benefit Street, Providence, Rhode Island 02903, at Telephone
                        222-3258 of any typographical or other formal errors in order that
                        corrections may be made before the opinion is published.
                                                                   Supreme Court

                                                                   No. 2015-46-Appeal.
                                                                   (PC 09-1491)
                                                                   (Concurrence & Dissent begins
                                                                   on Page 22)
        Sevan (Bjorklund) Cappuccilli          :

                       v.                      :

    David A. Carcieri, M.D., d/b/a Medical     :
    Office of David A. Carcieri, M.D. et al.


               Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.


                                           OPINION

         Justice Indeglia, for the Court. The plaintiff, Sevan (Bjorklund) Cappuccilli1 (Ms.

Cappuccilli or plaintiff),2 appeals from a Providence County Superior Court judgment in favor of

the defendants, David A. Carcieri, M.D., d/b/a Medical Office of David A. Carcieri, M.D. (Dr.

Carcieri or defendant), and Women & Infants Hospital of Rhode Island (Women & Infants).

         The plaintiff’s claim against defendants arises from an injury that she alleges that she

suffered at Women & Infants when she underwent an emergency cesarean section (C-section).

After a three-and-a-half-week trial, the jury returned a verdict for defendants. The plaintiff

subsequently moved for a new trial pursuant to Rule 59 of the Superior Court Rules of Civil

Procedure.     The trial justice denied the motion on November 25, 2014, concluding that

reasonable minds could differ as to whether Dr. Carcieri’s conduct fell below the appropriate

standard of care. For the reasons set forth, we affirm the judgment of the Superior Court.




1
 Her name on the date of the procedure was Sevan Bjorklund.
2
 Although there were numerous plaintiffs below, Ms. Cappuccilli is the only plaintiff remaining
on appeal.
                                                -1-
                                                 I

                                        Facts and Travel

       On March 15, 2006, Ms. Cappuccilli was admitted to Women & Infants.                 Doctor

Carcieri, who specializes in obstetrics and gynecology, was also at Women & Infants that day,

supervising and teaching Brown University medical residents. At the time she was admitted,

Ms. Cappuccilli was full term and in labor with her fifth child. Although he was not Ms.

Cappuccilli’s primary obstetrician, Dr. Tawfik “Fred” Hawwa cared for her upon her

admittance.3   Ms. Cappuccilli testified that “everything [was] fine, the baby’s heart rate[,]

everything was going great.”

       But Ms. Cappuccilli’s labor soon took a turn for the worse when her baby began

evidencing signs of distress between 12:22 p.m. and 12:29 p.m. At trial, Ms. Cappuccilli

recalled “all of a sudden * * * his heart rate was dropping tremendously.” As a result of the fetal

bradycardia,4 Dr. Hawwa determined that Ms. Cappuccilli needed an emergency C-section.

Doctor Hawwa, unavailable to do the surgery himself, called Dr. Carcieri and asked him to

perform the procedure as soon as possible. Doctor Carcieri had had no previous contact with

Ms. Cappuccilli, but he nevertheless agreed; and he began the emergency C-section.

                                       A. The C-Section

       Doctor Carcieri delivered “a very healthy baby” without any complications. Soon after

the baby’s delivery, however, problems arose with Ms. Cappuccilli. Doctor Carcieri testified

that Ms. Cappuccilli’s uterus had an “odd coloration” of a “purplish appearance” and resembled



3
  The plaintiff’s primary obstetrician asked Dr. Hawwa to care for his patients that day due to a
family emergency.
4
  Fetal bradycardia refers to a sharp drop in the fetal heart rate.
                                               -2-
what is referred to as a “Couvelaire uterus.”5 Doctor Carcieri exteriorized6 the uterus to get a

closer look at the uterine incision, encountering no resistance in doing so.            Upon further

observation, Dr. Carcieri discovered a two-centimeter extension of the uterine incision,7 which is

a horizontal cut in the uterus through which the baby is removed. Doctor Carcieri stitched the

incision along with its lengthened extension and returned the uterus.

       Nevertheless, the extension continued bleeding. Doctor Hawwa, who had since joined

Dr. Carcieri in the operating room, “scrubbed in” to help stop the bleeding.               They soon

discovered that the bleeding derived from the retroperitoneum,8 which is where the ovarian vein

is located. Doctor Carcieri testified that Dr. Hawwa “proceeded to open the retroperitoneum

* * * and clean out all that clot and clean out all that irregular blood” and that it was then that the

bleeding intensified. Doctor Carcieri described the bleeding as like “cranberry sauce * * * it just

came pouring out.” Doctor Hawwa recalled that the blood “clotted and it looked like it had been

there for a while. It almost looked like * * * jello.” Doctor Hawwa estimated based on the

blood’s appearance and consistency that it had been there for “a while. Between 45, 30 minutes

to an hour.”

       Doctor Carcieri and Dr. Hawwa testified that they soon discovered the source of the

massive bleeding: the ovarian vein had separated into two pieces, referred to in the medical

records as an ovarian vein laceration. Doctor Carcieri testified that he and Dr. Hawwa attempted

to “tie [the vein] off twice,” but “it was very odd. It was almost like tissue paper so when we

5
  At trial, Dr. Carcieri clarified that a Couvelaire uterus occurs when there is a “vascular issue”
with the uterus, and the uterus usually has blood and purple blotching.
6
  Exteriorizing the uterus is a generally accepted means to get a better view of and ability to work
on the uterus. During exteriorization, the uterus is delivered through an incision up through the
abdominal wall.
7
  When a uterine incision is extended, the incision has torn longer than the length of the initial
opening, which is not an uncommon occurrence.
8
  The retroperitoneum is a thin layer of tissue that protects the vital organs.
                                                 -3-
tied it, put a tie on it * * * it immediately broke away.” Doctor Hawwa testified that “the vein

was very, very friable, like, it just crumbled.” After Dr. Carcieri and Dr. Hawwa were unable to

stop the bleeding, Dr. Richard Moore assisted.          Doctor Moore ultimately succeeded in

controlling the bleeding, but not before Ms. Cappuccilli lost between 5,000 and 8,000 cubic

centimeters of blood—more blood than she had in her body.9

                                    B. C-Section Aftermath

       Following her surgery, Ms. Cappuccilli was transferred to the Trauma Intensive Care

Unit at Rhode Island Hospital, where she required two more surgeries and remained in a

medically-induced coma for a short time. After the procedure, Ms. Cappuccilli was “terribly

traumatized by [the] whole thing.” When released from the hospital, she experienced severe

abdominal pains and swelling in her limbs. She continues to receive treatments for what she

testified was diagnosed as lymphedema, a condition that causes swelling in her abdomen, legs,

and upper body.10     She also testified that she began seeing a psychiatrist—Dr. Carmen

Monzon—for treatment of depression, anxiety, and nightmares, and started taking medication at

Dr. Monzon’s direction. Doctor Monzon believed that Ms. Cappuccilli could be suffering from

Post-Traumatic Stress Disorder.      Ms. Cappuccilli alleges that Women & Infants’ risk-

management team paid for her prescription for Zoloft11 in August 2006; the admission of

evidence concerning that payment is at issue in this appeal.

       Moreover, although her son—Robert—was delivered successfully, he received a two-to-

three centimeter wound to his right temple, described in a record as a “laceration from scalpel.”

9
   As plaintiff lost blood throughout the procedure, the doctors ordered blood transfusions,
causing her to lose some of that blood in addition to her own.
10
   Doctor Robert Higgins, one of defendants’ expert witnesses, disputed Ms. Cappuccilli’s
characterization of her diagnosis. Instead, Dr. Higgins testified that Ms. Cappuccilli was not
diagnosed with lymphedema, but rather was diagnosed with edema and swelling of the limbs.
11
   Zoloft is an anti-depressant medication.
                                               -4-
The admissibility of a photograph of Robert’s injury and of a medical record referencing it is

also at issue in this appeal.

                       C. Timing and Nature of Lacerated Ovarian Vein

        At trial, Ms. Cappuccilli and defendants disputed the condition of her ovarian vein, as

well as the timing of its opening. Doctor Carcieri testified that he believed that the vein was

abnormal. Based on this belief, he testified that the vein ruptured by itself prior to the C-section.

Further, he thought that the bleeding from the vein rupture caused the fetal distress that

necessitated the emergency C-section. Doctor Carcieri testified that neither he nor Dr. Hawwa

were able to tie the vein off because “it was not a normal vein.” Doctor Carcieri described that

the vein felt “like tissue paper when [he] touched it,” unlike any other vein he had encountered.

        Ms. Cappuccilli disputed Dr. Carcieri’s characterization of the vein as abnormal in part

because Dr. Carcieri did not notify either Ms. Cappuccilli or Women & Infants about the alleged

abnormality, nor did he reference it in his operative note.12 Ms. Cappuccilli instead believed that

the vein injury occurred during the C-section at the hands of Dr. Carcieri. She pointed to

numerous records kept at Women & Infants and Rhode Island Hospital to support that claim.13

Doctor Carcieri disputed the reliability of this evidence, testifying that often the person dictating



12
   An operative note is created by a surgeon after surgery to describe the operation, including
what was seen during the operation.
13
   For example, Dr. Moore explained in his operative report that “[o]n entering the room, [Dr.
Carcieri and Dr. Hawwa] indicated to me that a large vein had been lacerated.” Doctor
Carcieri’s operative report described that “[i]n the area of the hematoma, there was noted to be a
laceration in the ovarian vein.” Doctor Hawwa’s operative report included that “[d]issection
revealed a laceration to the ovarian vein.” Doctor Charles Adams, who performed a subsequent
operation on Ms. Cappuccilli, noted in his operative report that “[d]uring this emergent section,
the patient had an ovarian vein injury.” A Women & Infants Discharge Summary specified that
Ms. Cappuccilli experienced “an ovarian vein tear” during her procedure. A Rhode Island
Hospital Discharge Summary mentioned that “[c]esar[e]an section complications included the
ovarian vein being inadvertently torn.” A Rhode Island Hospital coding sheet described an
“accidental cut/puncture/perforation/hemorrhage during surgical operation.”
                                                -5-
these records is the “low man on the totem pole” and is not someone intimately involved in the

case. In addition, Dr. Moore testified that “there are many records made in the medical records

that are not fact.” He further described some of the records as “medical record notes that were

cut and paste, whether they were done by an intern or medical assistant * * *.”

       In line with Dr. Carcieri and Dr. Hawwa’s testimony, Dr. Moore testified that, based on

the injury’s location, he did not believe a scalpel lacerated the vein, stating: “I don’t see how

you get to that area in the span of doing a C-section.” He believed that the “bleeding had been

happening in that retroperitoneum space long before [Dr. Carcieri and Dr. Hawwa] opened it,”

based on the large collection of blood already in the area. Doctor Moore also reiterated that

“[t]his was a vein that was like tissue paper. In fact, it was like wet tissue paper * * *. This was

an abnormal vein.” He continued, “the difficulty of ligating that vein off was because it was

friable, it was venous complex, it was torturous and it was very abnormal and very difficult to tie

off. I have tied up thousands of infundibulum ligaments, ovarian veins and this is not a normal

vein that I have tied off before.” Similarly, Dr. Hawwa testified that, after he had trouble tying

the vein, he determined that “this vein is not a normal vein. I have never seen anything like it

before and I have never seen anything like it since then. It is, it is a tough vein. * * * [W]e were

discussing that something must be wrong with this vein, otherwise it would have taken the tie. A

vein should take a tie and hold steady.”

                                 D. Expert Testimony at Trial

       On March 20, 2009, Ms. Cappuccilli filed a medical malpractice action against

defendants alleging that they negligently cut or tore her ovarian vein during the C-section. Over

the course of a three-and-a-half-week trial, each side presented expert testimony, and a total of

fifteen witnesses testified: eleven on behalf of plaintiff and four on behalf of defendants. The



                                               -6-
plaintiff presented Dr. Fred Duboe, an obstetrician gynecologist, who gave his opinion that the

injury occurred during the C-section and is not an injury that would occur absent negligence.

Doctor Duboe further noted that “the most likely mechanism for the injury was through forceful

manipulation of the uterus exteriorizing it or placing it back into the incision upon repair of the

uterine incision.”   Alternatively, Dr. Duboe also maintained that the laceration could have

occurred during dissection into the retroperitoneal area and, contrary to Dr. Carcieri’s contention,

said that such an injury is not anatomically impossible. In addition, plaintiff presented vascular

expert Dr. Paul Collier to support her theory that the vein was injured during the C-section.

Doctor Collier offered the opinion that the vein did not rupture spontaneously prior to the

C-section because, if it had, Ms. Cappuccilli’s medical condition would have destabilized more

than it had. Doctor Collier also gave the opinion that plaintiff’s veins were not abnormal and,

instead, the tissue-paper-like quality is “to be expected.”

       The defendants presented Dr. Michael Arnold, also a specialist in obstetrics and

gynecology, who testified to his belief that the bleeding began prior to the procedure and “wasn’t

something that had happened immediately at the time of the surgery.” Rather, basing his opinion

on the amount of blood, changes in Ms. Cappuccilli’s anesthesia record, and her uterus’s

Couvelaire appearance, Dr. Arnold believed that Ms. Cappuccilli’s ovarian vein spontaneously

ruptured around 12:15 p.m.         Doctor Arnold also rejected Dr. Duboe’s testimony that

exteriorizing the uterus can damage the ovarian vein, commenting that it “anatomically and

physically * * * doesn’t make sense.” Finally, defendants presented Dr. Robert Higgins, who

opined that Ms. Cappuccilli was not diagnosed with lymphedema, but rather with edema and

swelling of the limbs.




                                                -7-
                                    E. Motion for New Trial

         The trial justice charged the jury on two theories of negligence:       (1) a traditional

departure from the standard of care; and (2) res ipsa loquitur. On October 29, 2014, the jury

returned a verdict for defendants. The plaintiff moved for a new trial, and the trial justice heard

arguments on November 25, 2014.          During the motion hearing, plaintiff claimed the jury

“bought” the story that the vein ruptured spontaneously despite overwhelming circumstantial

evidence that the injury occurred during the C-section rather than before it. The plaintiff alleged

that the defense’s theory that the vein ruptured spontaneously was “manufactured” and stemmed

solely from Dr. Carcieri, Dr. Hawwa, and Dr. Moore’s testimony, which plaintiff believed was

not credible due to contradicting evidence. She urged the trial justice to “make a finding that

those three doctors are not worthy of belief.”

         In a bench decision, the trial justice denied the motion for new trial. In his ruling, he

explained that his “independent review of the evidence * * * leads to the conclusion that

reasonable minds could differ on this critical issue.” The trial justice continued that “one

assigned expert was [not] substantially better qualified or more credible and more worthy of

belief than the others. The battle of the experts in this case can best be described as a draw.” He

concluded: “Simply put, the evidence relating to negligence on the part of Dr. Carcieri was

equivocal.” The plaintiff timely appealed on December 12, 2014.

                                                 II

                                       Standard of Review

         When “plaintiffs raise multiple issues on appeal, our standard of review differs with

respect to each issue.” Bates-Bridgmon v. Heong’s Market, Inc., 152 A.3d 1137, 1143 (R.I.

2017).



                                                 -8-
                              A. Denial of a Motion for New Trial

       In deciding a motion for new trial, a trial justice independently appraises “‘the evidence

in the light of his [or her] charge to the jury’ and ‘may set aside a verdict when [his or her]

judgment tells [him or her] that it is wrong because it fails to respond truly to the merits of the

controversy and to administer substantial justice and is against the fair preponderance of the

evidence.’” Martin v. Lawrence, 79 A.3d 1275, 1283 (R.I. 2013) (quoting Connor v. Schlemmer,

996 A.2d 98, 114-15 (R.I. 2010)). “If, after conducting this analysis, the trial justice concludes

that the evidence is evenly balanced or that reasonable minds could differ on the verdict, she [or

he] should not disturb the jury’s decision.” Id. (quoting Accetta v. Provencal, 962 A.2d 56, 62

(R.I. 2009)) (emphasis added).

       “This Court will not upset that determination unless the moving party demonstrates that

the trial justice overlooked or misconceived material and relevant evidence or was otherwise

clearly wrong.” Bates-Bridgmon, 152 A.3d at 1144 (quoting Free & Clear Co. v. Narragansett

Bay Commission, 131 A.3d 1102, 1109 (R.I. 2016)). “[T]he trial justice need not engage in an

exhaustive review and analysis of the evidence and testimony presented at trial * * * [but] need

only make reference to such facts disclosed by the testimony as have motivated his or her

conclusion.” Hough v. McKiernan, 101 A.3d 853, 856 (R.I. 2014) (quoting Bourdon’s, Inc. v.

Ecin Industries, Inc., 704 A.2d 747, 758 (R.I. 1997)).

                                     B. Evidentiary Rulings

       “Generally, the admissibility of evidence ‘is within the sound discretion of the trial

justice’ * * *.” Martin, 79 A.3d at 1281 (quoting Fravala v. City of Cranston, 996 A.2d 696,

703 (R.I. 2010)). “[T]his Court will not interfere with the trial justice[’]s decision unless a clear




                                                -9-
abuse of that discretion is apparent.” Berman v. Sitrin, 101 A.3d 1251, 1259 (R.I. 2014) (quoting

Morel v. Napolitano, 64 A.3d 1176, 1179 (R.I. 2013)).

                                                 III

                                             Discussion

        On appeal, plaintiff raises three issues: (1) that the trial justice in the decision on a

motion for new trial overlooked or misconceived material evidence by failing to comment on the

credibility of defendants’ theory regarding the vein laceration’s cause and timing; (2) that the

trial justice abused his discretion in excluding a photograph and medical record evidencing a

“laceration” on plaintiff’s newborn son; and (3) that it was an abuse of discretion to exclude a

document referencing Women & Infants’ risk-management team’s involvement in plaintiff’s

medical case. We discuss each claim of error in turn.

                    A. Credibility of Testimony as to the “Vein Laceration”

       The plaintiff’s first argument calls our attention to the trial justice’s determination that

reasonable minds could differ as to whether Dr. Carcieri complied with the standard of care.

Specifically, plaintiff alleges that the trial justice erred in failing to “resolve the credibility gap

between what the contemporaneous medical records document and what the defendants told the

jury eight years later.” On appeal, we are careful not to stray from the applicable standard. “‘If

the trial justice concludes that reasonable minds could differ as to the result or if the trial justice

reaches the same conclusion as the jury did * * *,’ the motion for * * * new trial should be

denied.” State v. Kizekai, 19 A.3d 583, 590 (R.I. 2011) (quoting State v. Pineda, 13 A.3d 623,

641 (R.I. 2011)).     Based on the extent of evidence presented in this case, it is certainly

conceivable that the trial justice could have articulated the basis for his decision that reasonable

minds could differ as to Dr. Carcieri’s negligence more expansively. However, in light of our



                                                - 10 -
precedent that a trial justice “need not engage in an exhaustive review,” we are satisfied that his

concise overview of the evidence that motivated his decision was sufficient.14 Hough, 101 A.3d

at 856 (quoting Bourdon’s, 704 A.2d at 758); see also Bitgood v. Greene, 108 A.3d 1023, 1029

(R.I. 2015) (holding that, after the trial justice cited the standard of review, summarized the facts,

and determined that “[t]he credible evidence presented was so evenly balanced and such that

different minds can naturally and fairly come to different conclusions,” the Court was “well

satisfied that the trial justice engaged in the appropriate analysis”); Kwarciak v. Star Market, 506
A.2d 545, 547 (R.I. 1986) (“Such a review and advertence to the salient elements of the case

should be sufficient to enable the reviewing court to determine whether the trial justice was

warranted in reaching such conclusions.”).

       The crux of plaintiff’s argument centers on the cause and the timing of the “laceration” of

the ovarian vein. Each side offered experts to refute the opinions of the other; and, as the trial

justice noted, “one assigned expert was [not] substantially better qualified or more credible and

more worthy of belief than the others.” Apart from expert testimony, plaintiff also presented

evidence to show that defendants did not document plaintiff’s abnormal vein in her medical

records, nor did defendants inform plaintiff that she had an abnormal vein.             The plaintiff

contended that defendants “manufactured” their theory only after litigation commenced, arguing

that defendants’ “theory of the case is improbable, unbelievable, and made up.”



14
   We also remark that, prior to the hearing on the motion for new trial, the trial justice had
“received memoranda from both sides * * * and * * * reviewed them both,” noting further that
he “always like[s] to afford the attorneys an opportunity to argue in addition to filing the memos
if they wish to further elaborate or embellish on the papers they have provided with me
previously.” After hearing argument, but before explaining the basis for his ruling, he told the
parties that “the [c]ourt’s analysis will primarily focus on witnesses who testified regarding the
obstetric gynecological standard of care.” He then proceeded to synopsize the evidence he
considered in making his ruling, including the expert testimony, before revealing his ultimate
conclusion denying the motion after “carefully review[ing]” and “assess[ing]” the evidence.
                                                - 11 -
       Yet, for each piece of evidence that plaintiff proffered, defendants tendered evidence to

refute it. For example, plaintiff argues on appeal that the trial justice failed to reconcile the

“wealth of documentary evidence from plaintiff’s medical records” with his determination that

reasonable minds could differ as to Dr. Carcieri’s alleged negligence. However, although the

trial justice remarked that plaintiff’s medical records “describe an injury to the plaintiff’s ovarian

vein as a ‘lacerated ovarian vein’ or as an ‘inadvertently torn ovarian vein,’” he also highlighted

Dr. Moore’s testimony that “‘lacerated’ in medical terminology could also mean blunt[] trauma,

or physiologic changes causing the vein to bleed rather than refer to a cut made by a sharp

instrument.” In doing so, he followed the standard required of a trial justice when ruling on a

motion for a new trial: “In setting forth the rationale for a decision, ‘the trial justice need not

refer to all the evidence supporting the decision, rather he need only cite evidence sufficient to

allow this [C]ourt to discern whether the justice has applied the appropriate standards.’” State v.

Swiridowsky, 126 A.3d 436, 442 (R.I. 2015) (quoting Kizekai, 19 A.3d at 589); see also Free &

Clear Co., 131 A.3d at 1111 (“[T]his Court previously has acknowledged that, in passing on a

motion for * * * new trial, ‘the trial justice need not make an exhaustive analysis of all of the

evidence upon which he relies,’ only that he ‘refer to the evidence that motivated him to rule as

he did.’” (quoting Juchnik v. Betters, 471 A.2d 222, 223 (R.I. 1984))); Morinville v. Morinville,

116 R.I. 507, 511-12, 359 A.2d 48, 51 (1976) (“the trial justice need not make an exhaustive

analysis of the evidence or state all his conclusions as to the weight of the evidence or the

witnesses’ credibility, but he should at least refer sufficiently to what motivates him to rule as he

does * * *”). The trial justice undoubtedly met the benchmark of referring “sufficiently” to what

motivated his ruling. See Morinville, 116 R.I. at 512, 359 A.2d at 51.




                                                - 12 -
       Still, plaintiff takes issue with the trial justice’s alleged failure to comment on and offer

his independent appraisal of the timing of her injury. The plaintiff fails to recognize, though,

that defendants presented expert testimony to support their theory that the vein ruptured prior to

surgery, rather than during surgery as plaintiff’s experts asserted; and, as the trial justice aptly

put it, “[t]he battle of the experts in this case can best be described as a draw.” Contrary to

plaintiff’s argument, we believe that the trial justice addressed the conflicting evidence and

resolved it by determining that the evidence, when compared, ends in “a draw.” He found that

each expert was well-qualified, similarly credible, and “gave plausible medically supported

opinions and views of what they believed occurred during the plaintiff’s surgery.”               He

determined that “[s]imply put, the evidence relating to negligence on the part of Dr. Carcieri was

equivocal.” (Emphasis added.) In so ruling, it follows that the evidence was “evenly balanced”

and thus it would be inappropriate for the trial justice to disturb the jury’s verdict. Martin, 79
A.3d at 1283 (“‘If, after conducting this analysis, the trial justice concludes that the evidence is

evenly balanced or that reasonable minds could differ on the verdict, she [or he] should not

disturb the jury’s decision.’” (quoting Accetta, 962 A.2d at 62)) (emphasis added); see also Free

& Clear Co., 131 A.3d at 1111 (“[The trial justice] weighed the evidence presented by each * * *

expert, neither overlooking nor misconceiving their testimony.”).

       In our opinion, the trial justice did not “overlook[] * * * significant credibility issues;”

rather, he found each side equally credible, hence “mak[ing] an independent appraisal of the

evidence, passing upon the weight of the evidence[,] and assessing the credibility of the

witnesses.” Reccko v. Criss Cadillac Co., 610 A.2d 542, 545 (R.I. 1992). Because there is

nothing to indicate that he either overlooked or misconceived evidence or that he was clearly

wrong, we agree with the trial justice that reasonable minds could differ as to whether Dr.



                                               - 13 -
Carcieri’s actions fell short of the standard of care. See Bates-Bridgmon, 152 A.3d at 1144

(citing Free & Clear Co., 131 A.3d at 1109).

                   B. Photograph and Medical Record of Ms. Cappuccilli’s Son

          Next, plaintiff argues that the trial justice erred by relying on Rule 403 of the Rhode

Island Rules of Evidence to exclude the photograph depicting a wound to her newborn son’s

face, as well as a medical record referencing that wound. We discuss each argument in turn.

                              1. Photograph of Ms. Cappuccilli’s Son

          The trial justice heard arguments regarding the photograph during defendants’ motion in

limine. The plaintiff argued that the photograph should be admitted because it related to the

central issue in the case—“whether or not Dr. Carcieri was a skilled[,] prudent practitioner that

day.” The plaintiff admitted that her experts did not consider the baby’s laceration in forming

their opinion. The trial justice questioned the jury’s need to see “a photograph of a beautiful

little baby with a large scar on the side of his head[.] * * * They see a cut on this beautiful little

baby’s face or side of his head, that is pretty powerful.” The trial justice ultimately concluded

“[t]he picture is out.”15

          A “limit on the general rule favoring the admission of relevant evidence provides that

relevant evidence ‘may be excluded if its probative value is substantially outweighed by the

danger of unfair prejudice * * *.’” Accetta, 962 A.2d at 60 (quoting Rule 403 of the Rhode

Island Rules of Evidence). This determination is “confided to the sound discretion of the trial

justice.” Id. Still, “[t]his Court has repeatedly warned that ‘the discretion to exclude evidence

under Rule 403 must be exercised sparingly.’” State v. Husband, 162 A.3d 646, 655 (R.I. 2017)

(quoting State v. Shelton, 990 A.2d 191, 202 (R.I. 2010)). “Accordingly, ‘[i]t is only evidence



15
     Although counsel did not press the issue at oral argument, we address it in any case.
                                                 - 14 -
that is marginally relevant and enormously prejudicial that must be excluded.’” Id. (quoting

State v. Hak, 963 A.2d 921, 928 (R.I. 2009)).

          The plaintiff gives two grounds for her argument that the photograph is highly probative

and should survive a Rule 403 analysis: (1) the photograph would have assisted the jury in

resolving the meaning of “laceration”; and (2) the photograph is relevant to Dr. Carcieri’s

credibility and overall skill level during the course of her C-section. Despite plaintiff’s attempts

to persuade him otherwise, the trial justice held that the probative value of the photograph was

substantially outweighed by its unfair prejudice. We believe he did not abuse his discretion in so

ruling.

                         i. Meaning of “Laceration” at Women & Infants

          First, plaintiff argues that the photograph is probative of Women & Infants’ definition of

“laceration” at the time of her C-section because a medical record described her son’s injury as a

“laceration.” The plaintiff urges this Court, then, to make the inference that because “laceration”

in this photograph referred to a wound caused by a surgical instrument, when “laceration” is

referenced in other records it should be similarly interpreted.

          We note that plaintiff did not raise the argument that the photograph would help resolve

the meaning of “laceration” at either the motion in limine hearing or at trial. As we have

repeatedly reiterated, “the ‘raise-or-waive’ rule precludes a litigant from arguing an issue on

appeal that has not been articulated at trial.” Thornley v. Community College of Rhode Island,

107 A.3d 296, 302 (R.I. 2014) (quoting State v. Ford, 56 A.3d 463, 470 (R.I. 2012)).

          Despite plaintiff’s failure to preserve this argument, we nonetheless pause to consider its

merit. At trial, the defense presented witnesses who attested that “laceration” has a distinct

medical meaning different from a layperson’s interpretation of the term. Doctor Moore testified:



                                                - 15 -
                “When we talk about laceration in medical terms, not only in lay
                person terms * * * we think of laceration like a cut from a knife or
                something sharp. Laceration can come from blunt trauma, it can
                come from physiologic changes. * * * Even though there wasn’t
                something sharp that cut it, it was laceration. If you get hit with a
                baseball bat, a cut in your skin is a laceration. So laceration
                doesn’t necessarily mean medically that it is done by a sharp
                instrument.”

The photograph would not be meaningfully probative of Women & Infants’ interpretation of

“laceration,” but rather would only be minimally probative of one of many possible

interpretations. In other words, Dr. Moore’s testimony illustrates that “laceration” has many

meanings in the medical context, so the mere fact that the photograph depicts what is described

as a “laceration” is not dispositive of Women & Infants’ interpretation of the term. Instead, it

only reflects one possible use. In weighing that minimal probative value against the significant

prejudice that the trial justice recognized, we cannot agree that the trial justice abused his

considerable discretion in excluding the evidence. We will not disturb the trial justice’s ruling.

                         ii. Doctor Carcieri’s Skill During the C-Section

        Alternatively, plaintiff alleges that the photograph is probative of the skill Dr. Carcieri

used during the procedure. On the contrary, we believe that the trial justice did not abuse his

discretion in determining that the photograph has little probative value because it is not relevant

to the issue in the case, which is whether Dr. Carcieri failed to adhere to the standard of care he

owed to plaintiff during her emergency C-section. As defendants highlight, the issues with

plaintiff’s care began after Dr. Carcieri successfully delivered her son. Hence, any alleged injury

to plaintiff’s son at the time of his birth is not correlated to this action.

        The plaintiff’s argument that the photograph is evidence of Dr. Carcieri’s skill is too

attenuated to survive where her civil action asserts solely a breach of the standard of care owed

to her, not to her son. With only that limited probative value, the substantial prejudice of the

                                                  - 16 -
photograph easily outweighs its relevance. Accordingly, the trial justice did not abuse his

discretion in excluding the evidence because “[t]his is indeed a situation where the evidence was

marginally relevant and enormously prejudicial.” Husband, 162 A.3d at 658.

                          2. Medical Record of Ms. Cappuccilli’s Son

       During defendants’ motion in limine, the trial justice also considered the proposed

introduction of Ms. Cappuccilli’s son’s medical record referencing his injury. During that

motion, defendants expressed concern that plaintiff would “improperly draw conclusions” from

the record without expert testimony, noting that “[plaintiff] already told this [c]ourt that [she]

intend[s] to try to raise the specter to say because the baby has got a cut, * * * there might have

been a cut somewhere else, when not one of [plaintiff’s] experts said that there was a cut.”

While the trial justice explicitly excluded the photograph, he reserved ruling on the record until

he saw “in more detail how some of these doctors testify” and “how things develop.”16

       At trial, plaintiff sought to introduce the record again, but defendants objected on the

basis of relevance. The defendants reiterated that the baby had no claim in the case and plaintiff

did not have an expert to connect the baby’s injury to that of plaintiff. The defendants asserted

that the sole purpose was to inflame the jury. The plaintiff, on the other hand, argued that it went

to credibility because Dr. Carcieri did not mention either a lacerated vein or a laceration to the

baby’s face in his operative note. As plaintiff put it, “[i]t is not as if * * * we have a completely

unrelated injury in this case. We have a laceration and now we have another.” After noting that

it was a “simple [Rule] 403” analysis, the trial justice concluded as follows:

               “I don’t know enough about the issue * * * if the mere fact is he is
               a sloppy doctor who cut the baby’s head along with all of the other

16
   We note also that the trial justice reminded counsel, “just alert me ahead of time and I will
make a definitive ruling at that time[,] but I feel better if some of the record is developed prior to
that time.”
                                                - 17 -
                 things that he did to * * * [p]laintiff, I don’t think that is really, in
                 my opinion, an apples and oranges argument simply because it is
                 so prejudicial, and it is really designed to evoke sympathy and
                 dislike of the doctor as opposed to them objecting or assessing
                 what he did to the mother, if anything. So, I’m not ruling out that
                 there could be some facts and circumstances demonstrated that
                 make whatever happened to that child * * * probative * * *. But
                 I’m not a mind-reader. * * * I just can’t make the call right now.”

Later in the trial, plaintiff argued that “since [Dr. Carcieri] has now said that * * * he doesn’t

have any knowledge of any other inadvertent injury in this C-section, I have the right to confront

him with a record that establishes that there was.” The trial justice responded that he was “still

reluctant with where the testimony is at letting [plaintiff] pursue the laceration to baby [sic]

head.” He indicated that he “want[s] to know what the doctor performing a surgery typically

does or is required to do in terms [sic] documenting and records [sic] whatever happens whatever

he sees, whatever occurs during that surgery I would like more.” The plaintiff continued to

question Dr. Carcieri, but soon concluded the questioning without another reference to the

baby’s record.

       We glean no further attempt by plaintiff to introduce the medical record she now argues

the trial judge erred by excluding. Each time the trial justice considered plaintiff’s introduction

of the record, he expressed that her purported use was inappropriate. Yet, he never gave a

definitive ruling, instead reserving his ruling pending additional information, but plaintiff failed

to preserve the issue and appeared to abandon the argument. Where the applicable standard

confines us to consider only the trial justice’s decision, absent a definitive ruling it is improper

for this Court to consider plaintiff’s argument. See Berman, 101 A.3d at 1259 (citing Morel, 64
A.3d at 1179). Because “[t]his Court will not reverse a decision of a trial justice admitting or

excluding evidence in the absence of an abuse of discretion[,]” it follows that, where the trial




                                                  - 18 -
justice neither admitted nor excluded the evidence, we will not address the issue. Dawkins v.

Siwicki, 22 A.3d 1142, 1154 (R.I. 2011).

                            C. Record Referencing Risk Management

        Last, plaintiff argues that the trial justice erred in excluding a record showing that

Women & Infants’ risk-management department paid for her prescription for Zoloft following

the procedure. The medical record memorializes a phone message left for Dr. Monzon regarding

risk-management’s payment of plaintiff’s Zoloft prescription. The trial justice excluded the

record, ruling it inadmissible pursuant to G.L. 1956 § 9-19-35, which excludes evidence of a

medical provider’s failure to bill in medical malpractice cases.17 Alternatively, he excluded the

record based on its unfairly prejudicial nature in accordance with Rule 403. We agree with the

trial justice in each respect.

                                        1. Section 9-19-35

        The plaintiff first argues that the trial justice erred in excluding the document because

§ 9-19-35 excludes only evidence introduced to prove liability, not to prove bias or prejudice, as

allowed by other provisions.18 In accordance with the statute, plaintiff persists that she sought to

introduce this evidence not to prove liability, but instead to prove defendants’ bias and prejudice.

The plaintiff contends she sought “to show not only that [the doctors] may have been influenced

by [Women & Infants’] risk-management department early on in the case but that risk

17
   The full statute, titled “Failure to bill inadmissible in medical malpractice cases,” reads: “The
failure of a health care provider to bill a patient for services rendered shall not be construed as an
admission of liability and shall not be admissible in evidence as to liability in any hearing or trial
of an action of tort or breach of contract for malpractice, error, or mistake against a health care
provider.” General Laws 1956 § 9-19-35(b).
18
   The plaintiff specifically addresses Rule 411 of the Rhode Island Rules of Evidence, which
prohibits evidence of liability insurance to prove liability, but permits such evidence to prove
“agency, ownership, or control, bias or prejudice of a witness, or when the court determines that
in the interests of justice evidence of insurance or lack of insurance should be permitted.” Id.
(emphasis added).
                                                - 19 -
management itself concluded that the plaintiff had post-incident depression.” She continues “it

is fair for [the jury] to know that at the time that the treatment was taking place, [the doctors]

were or may have been influenced by [r]isk [m]anagement.”

       The trial justice, however, disagreed, explaining that “‘risk management’ * * * gives rise

to [an] inference of some acceptance of responsibility by * * * defendant[s].” He further

expressed that it could be “construed by the jury as an admission of liability in the sense that

early on after this woman’s treatment at the hospital, they are paying for medication to treat a

symptom that she is now going to argue * * * was proximately caused by what the doctor in the

hospital did to her.” In light of the trial justice’s discretion, we do not disturb his ruling that the

jury would likely view the document as an admission of liability. His stated reason for excluding

the evidence—that the jury might misconstrue it as an admission—certainly indicates that there

are “some grounds to support the decision.” Berman, 101 A.3d at 1263 (R.I. 2014) (quoting

Dalo v. Thalmann, 878 A.2d 194, 200 (R.I. 2005)). As such, “under the abuse of discretion

lens,” we find no error in his ruling. Id. at 1264.

                                            2. Rule 403

       Even if the evidence were admissible pursuant to the aforementioned statute, it is

inadmissible under Rule 403. As noted, “Rule 403 * * * provides that relevant evidence may be

excluded if its probative value is substantially outweighed by the danger of unfair prejudice to

the defendant.” State v. Fry, 130 A.3d 812, 830 (R.I. 2016). The trial justice believed that the

evidence was unduly prejudicial because it mimicked inadmissible liability insurance evidence

prohibited under Rule 411 of the Rhode Island Rules of Evidence.

       The plaintiff argues that the evidence is probative for three reasons: (1) to show the

defendants’ bias; (2) to rebut the defendants’ dispute about the extent of her psychological



                                                - 20 -
injuries; and (3) to support her claim that the vein did not spontaneously rupture and, instead, the

defendants met with risk management because they realized their actions could expose them to

litigation. Although plentiful, the plaintiff’s proffered reasons are of little assistance when

weighed against the unfair prejudice the trial justice feared. “It is well settled that the purpose of

Rule 411 is ‘to discourage inquiry into a defendant’s indemnity in a manner calculated to

influence the jury. It is applicable only where, in all the circumstances, it cannot be reasonably

concluded that the jury could ignore or disregard such references to an insurer.’” Oden v.

Schwartz, 71 A.3d 438, 454-55 (R.I. 2013) (quoting Cochran v. Dube, 114 R.I. 149, 152, 330
A.2d 76, 78 (1975)). The spirit of inadmissible liability insurance and the risk-management

evidence here is the same: Each triggers a connotation of remedial relief and admission of

liability. That connotation invites unfair prejudice, which is what concerned the trial justice:

that there could be “an extreme[], if not, incurable prejudice that would flow from that

document” that would “really taint the juror’s deliberations.” The plaintiff’s argument that “risk

management is a very sophisticated department within the hospital that most people don’t

understand * * * a lay jury is not going to understand that risk management means insurance”

both overstates the department’s complexity and underestimates the jury’s intelligence. As we

have previously held, “[i]t is within the trial justice’s discretion to determine the effect of

evidence submitted.” Miller v. Rhode Island Hospital, 625 A.2d 778, 780 (R.I. 1993) (citing

State v. Grundy, 582 A.2d 1166, 1172 (R.I. 1990)). The trial justice’s concern that the evidence

too closely resembles liability insurance was sound, and we decipher no error in his ruling that

“risk management is tantamount to saying insurance to a jury even if it is not tantamount to

insurance.” See Berman, 101 A.3d at 1263 (“we will not conclude that a trial justice abused his




                                                - 21 -
or her discretion as long as some grounds to support the decision appear in the record” (quoting

Dalo, 878 A.2d at 200) (emphasis added)).

                                                 IV

                                            Conclusion

        For the reasons stated herein, we affirm the judgment of the Superior Court. The record

shall be returned to that tribunal.



        Justice Goldberg, concurring and dissenting. I concur in the majority’s opinion that

affirms the trial justice’s evidentiary rulings in this case. However, we part company with

respect to the holding that affirms the denial of the plaintiff’s motion for a new trial. It is my

opinion that the trial justice overlooked and misconceived the critical issue raised by the plaintiff

and failed to pass upon the credibility of the witnesses. Despite presiding over a sixteen-day jury

trial, after summarizing the testimony of the witnesses, the decision denying the motion for a

new trial consisted of two paragraphs:

                        “This Court has carefully reviewed the material testimony
                in evidence offered on the critical issue of whether Sevan
                Cappuccilli’s right ovarian vein was injured by a surgical
                instrument or by force or [exteriorization] of her uterus during her
                [cesarean] section surgery. The Court assesses in weighing the
                testimony and the medical records of the Women & Infants
                Hospital, Rhode Island Hospital, and the attending physician, Dr.
                Carcieri, and his colleagues who assisted him, Dr. Hawwa and Dr.
                Moore. The Court has weighed the testimony of the expert
                physicians offered to establish the standard of care applicable to
                plaintiff’s surgical procedures, Doctors Duboe and Collier for the
                plaintiff and Dr. Arnold for the defendant.

                       This Court’s independent review of the evidence relating to
                the question of whether the standard of care was met by Dr.
                Carcieri leads to the conclusion that reasonable minds could differ


                                               - 22 -
               on this critical issue. All of the physicians who testified, both
               attending and experts, appear to be relatively well qualified and
               well prepared to put their opinions forward. This Court does not
               find that one assigned expert was substantially better qualified or
               more credible and more worthy of belief than the others. The
               battle of the experts in this case can best be described as a draw.
               Plaintiff’s and defendant’s experts gave plausible medically
               supported opinions and views of what they believed occurred
               during the plaintiff’s surgery. Simply put, the evidence relating to
               negligence on the part of Dr. Carcieri was equivocal. Therefore,
               this Court cannot say this verdict is wrong or is against the fair
               preponderance of the evidence or fails to administer substantial
               justice. The plaintiff’s [motion] for a new trial is denied.”

       It is undisputed that this Court reviews a trial justice’s denial of a motion for a new trial

under a deferential standard, and will disturb the trial justice’s decision only if it is evident from

the record that the trial justice overlooked or misconceived material evidence or otherwise erred

by failing to exercise his or her independent judgment in evaluating the verdict. See State v.

Luanglath, 749 A.2d 1, 4 (R.I. 2000); see also Hefner v. Distel, 813 A.2d 66, 70 (R.I. 2003) (trial

justice must analyze the evidence and pass upon the credibility of the witnesses; his questions to

counsel did not serve to establish the basis of trial justice’s decision granting a new trial or

additur). A deferential standard of appellate review is not without limitation. The trial justice is

required to review the evidence in light of his or her charge to the jury; and must then

independently analyze the evidence and its weight and pass upon the credibility of the witnesses.

Luanglath, 749 A.2d at 4; see also Hefner, 813 A.2d at 69 (“If a trial justice properly reviews the

evidence—commenting on its weight and on the credibility of the witnesses and uses

independent judgment in doing so, his or her decision will not be overturned * * *.”) (emphasis

added); Kurczy v. St. Joseph Veterans Association, Inc., 713 A.2d 766, 770 (R.I. 1998). This

Court will affirm the denial of a new trial motion “after we have determined ‘that the trial justice

has complied with the requisite procedure and articulated an adequate rationale’” for his or her

                                                - 23 -
decision. State v. Golembewski, 808 A.2d 622, 625 (R.I. 2002) (quoting State v. Otero, 788 A.2d
469, 472 (R.I. 2002)). “In deciding whether the justice’s rationale for his decision was adequate,

we examine the trial justice’s discussion of some of the evidence presented at trial.” Id.

       The credibility of a witness “refers to whether a witness is being truthful or untruthful.”

Jenkins v. Commonwealth, 308 S.W.3d 704, 711 (Ky. 2010).            Credibility is “that quality in a

witness which renders his [or her] evidence worthy of belief.” Luanglath, 749 A.2d at 5 (quoting

Black’s Law Dictionary 366 (6th ed. 1990)). The trial justice’s task in passing on a witness’s

credibility can include a finding that, in light of other evidence presented at trial, the witness’s

testimony is or is not worthy of belief, State v. Dame, 560 A.2d 330, 333 (R.I. 1989), or, that the

testimony was inherently improbable, Beauchemin v. Sweeten, 471 A.2d 624, 627 (R.I. 1984), or

unworthy of belief because it was contradicted by other direct or circumstantial evidence,

Evangelista v. Antonio De Cubellis, Inc., 79 R.I. 142, 149, 85 A.2d 69, 72 (1951). Additionally

in some cases, the reliability of a witness may also be a factor to consider in passing on his or her

credibility. Luanglath, 749 A.2d at 5. In the case at bar, the trial justice simply did not address

the arguments presented by plaintiff, nor did he pass on the credibility of the witnesses. This

case should be remanded for a rehearing on plaintiff’s motion for a new trial.

       The majority opinion acknowledges that, in light of the extensive evidence in this case,

the trial justice “could have articulated the basis for his decision that reasonable minds could

differ as to Dr. Carcieri’s negligence more expansively.”           Nonetheless, citing Hough v.

McKiernan, 101 A.3d 853 (R.I. 2014), the majority concludes that, because the trial justice need

not engage in an exhaustive review of the evidence in deciding a motion for a new trial, “we are




                                               - 24 -
satisfied that his concise overview of the evidence that motivated his decision was sufficient.”1

Id. at 856. I respectfully disagree. “When a trial justice denies a new trial motion, we require

the justice to ‘set out in some reasonable manner the material factual evidence * * *, direct or

circumstantial, upon which his or her ruling is based.’” Golembewski, 808 A.2d at 626 (quoting

State v. Vorgvongsa, 670 A.2d 1250, 1252 (R.I. 1996)).

       To be sure, this Court has recognized that a trial justice “need not engage in an

exhaustive review and analysis of the evidence and testimony presented at trial” and “need only

make reference to such facts disclosed by the testimony as have motivated his or her

conclusion.” Hough, 101 A.3d at 856. However, we have never excused a failure to reference

any facts that motivated the ruling or affirmed a decision that overlooked the important duty of

the “super juror” to make an independent appraisal of the evidence in light of the charge to the

jury, or that failed to assess the credibility of the witnesses. See Hefner, 813 A.2d at 70-71 (this

Court vacated a decision granting a motion for a new trial based on the trial justice’s failure to

analyze the evidence or pass upon the credibility of the witnesses). In Hefner, this Court rejected

the trial court’s decision and, in doing so, noted that the trial justice’s “questions to counsel

[were] the primary source for inferring the basis of his decision[.]” Id. It is noteworthy that in




1
  The majority opinion also references the fact that before the hearing, the trial justice had
received and reviewed the parties’ memoranda and declared that he was affording counsel a
further opportunity to “elaborate or embellish on the papers” previously filed. The plaintiff’s
memorandum however, was laser-focused on the medical records presented to the jury which,
plaintiff contended, established that the injury occurred during and not before the cesarean-
section surgery. The plaintiff pointed to eleven references to this injury in the hospital medical
records as well as numerous post-surgery treatment notes compiled by Dr. Moore spanning three
years—evidence that, if believed by the jury, could have led to a different result. None of this
evidence was even mentioned in the decision.




                                               - 25 -
Golembewski, 808 A.2d at 626, this Court remanded the case to the Superior Court for a

rehearing on the defendant’s motion for a new trial.

       In my opinion, the trial justice provided this Court with an appropriate review of the

testimony in this case; it is his decision that is lacking because he overlooked the medical records

evidence upon which the new-trial motion rested; nor did he pass upon the credibility of the

witnesses particularly as juxtaposed against the medical records.     This Court has never declared

that a trial justice, in deciding a motion for a new trial, is free to overlook the credibility of the

witnesses or to fail to independently analyze the evidence.

       Because the trial justice misconceived the central issues before him, failed to point to the

evidence upon which his decision rested, and overlooked the credibility of the witnesses, this

Court should remand this case for a rehearing. In Hefner, 813 A.2d at 70, we vacated the grant

of a new trial because “the trial justice did not analyze the evidence or pass upon the credibility

of the witnesses.”2 Here, the trial justice limited his analysis to “the testimony of the expert

physicians offered to establish the standard of care applicable to plaintiff’s surgical procedures.”

In this case, the standard of care in a medical negligence trial was not the basis of plaintiff’s

new-trial motion. The critical issue before the trial justice was factual and temporal. Did the

injury occur before the baby was born, as defendants contended or was that defense

manufactured after this lawsuit was filed, as plaintiff argued; and was the evidence sufficient to

establish that the injury occurred during the surgery.




2
  In Hefner v. Distel, 813 A.2d 66, 70 (R.I. 2003), this Court applied the appellate rule based on
the trial justice’s failure to make a specific appraisal of the evidence. Our decision in Hefner
however, did not require the Court to pass upon the credibility of the witnesses. Id.; see also
Lyons v. Rhode Island Public Employees Council 94, 516 A.2d 1339, 1344 (R.I. 1986) (“as a
general rule credibility cannot be assessed by one who has neither seen nor heard the
witnesses.”); Ruggieri v. Beauregard, 110 R.I. 197, 201, 291 A.2d 413, 415 (1972).
                                                - 26 -
        The plaintiff’s counsel argued to the justice that the most critical circumstantial evidence

in the case consisted of the contemporaneous medical records, “which in our view clearly

established that the injury to the ovarian vein occurred during the cesarean section after the baby

was born.” The plaintiff submitted that the most significant post-operative note was prepared by

Dr. Moore, who, when called into the operating room to assist, was told by Dr. Carcieri and Dr.

Hawwa “that the ovarian vein had been lacerated, not that it ruptured spontaneously but that it

had been lacerated.” Counsel argued:

                        “I emphasized to this jury and I emphasize to the Court
                today that was the single most reliable piece of evidence in this
                entire case as to when and how this injury occurred. Dr. Moore’s
                motivation at that time was simply to document what he observed,
                and what he heard when he came in to this critical situation and he
                clearly documented that Dr. [Hawwa] and Dr. [Carcieri] told him
                that the vein had been lacerated. It wasn’t described that it was
                torn or that it was cut but that it had been lacerated.”

The plaintiff also argued that the defense in this case—“that the spontaneous rupture/abnormal

ovarian vein story didn’t come about until after the case was brought”—should be seen by the

trial justice as a fabrication, “put together by doctors whose testimony should not be believed”

because, plaintiff argued, the circumstantial evidence in this case “showed that Dr. Carcieri and

Dr. Hawwa, [and] Dr. Moore were not truthful[.]” The trial justice did not address this serious

accusation about untruthful testimony, nor did he pass upon the credibility of defendants or

weigh their testimony against the circumstantial proof in the documentary evidence. It is my

opinion that he overlooked and misconceived this evidence and the issue upon which the motion

for a new trial rested.

        Critically, before he summarized the testimony, the trial justice stated:

                 “The Court’s analysis will primarily focus on witnesses who
                testified regarding the obstetric gynecological standard of care

                                                - 27 -
                 applicable to the plaintiff’s [cesarean] section surgery on March
                 15, 2006, and whether the injury to the plaintiff’s ovarian vein
                 occurred during this surgery.”

As noted, the obstetric gynecological standard of care for a cesarean section was not the basis for

the new-trial motion.      The trial justice did not address the dispute concerning the term

“laceration” in the medical records context, nor did he reference what motivated his decision or

whether he agreed with the verdict. He simply concluded that the “battle of the experts in this

case can best be described as a draw.”     See Luanglath, 749 A.2d at 5 (because the trial justice

failed to exercise her independent judgment in passing on the credibility of the witnesses, her

denial of the new-trial motion was not accorded deference). In Luanglath, this Court remanded

the case to the trial justice for a new decision concerning the reliability and credibility of the

witnesses. Id.

        It is my opinion that the trial justice failed in his role as the super juror. He overlooked

the probative import of the medical records and thus failed to resolve the critical issue of the

credibility of the treating physicians concerning whether the plaintiff’s ovarian vein ruptured

before the cesarean section or during surgery, which the plaintiff vigorously argued, including

the plaintiff’s contention that the spontaneous-rupture theory was manufactured after this

litigation commenced.

        Accordingly, the plaintiff may or may not be entitled to a new trial. The plaintiff is

however, deserving of a decision, after a rehearing, in accordance with our settled jurisprudence.

Consequently, I concur in the majority’s holding that affirms the evidentiary rulings with respect

to the photograph of the plaintiff’s newborn son and the medical record that depicts his injury. I

respectfully dissent from the majority’s decision affirming the denial of the plaintiff’s motion for

a new trial.


                                               - 28 -
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Sevan (Bjorklund) Cappuccilli v. David A. Carcieri,
Title of Case                        M.D., d/b/a Medical Office of David A. Carcieri,
                                     M.D. et al.
                                     No. 2015-46-Appeal.
Case Number
                                     (PC 09-1491)
Date Opinion Filed                   December 15, 2017
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Gilbert V. Indeglia

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice Daniel A. Procaccini
                                     For Plaintiff:

                                     Mark B. DeCof, Esq.
                                     Douglas E. Chabot, Esq.
                                     Michael P. Quinn, Jr., Esq.
Attorney(s) on Appeal
                                     For Defendants:

                                     Ryan K. Deady, Esq.
                                     William F. White, Esq.




SU-CMS-02A (revised June 2016)